IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-51283
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                              versus

                       MARIA BELTRAN RAMOS,

                                    Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. MO-01-CR-65-ALL

                          March 12, 2003


Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

           Maria Beltran Ramos (“Beltran”) appeals the sentence

following her guilty plea conviction for harboring and concealing

a person from arrest in violation of 18 U.S.C. § 1071.     She argues

that the Government violated her plea agreement by arguing at

sentencing that her base offense level should not be limited to 20

under the “harboring only” provision of U.S.S.G. § 2X3.1(a) because



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 01-51283
                                  -2-

her relevant conduct included the underlying drug conspiracy.

While Beltran did object to the base offense level recommended in

the presentence report and adopted by the district court on the

ground that it was contrary to the plea agreement, she did not

argue below that the Government violated her plea agreement by

making this argument at sentencing.        Accordingly, we review this

issue for plain error only.    See United States v. Reeves, 255 F.3d

208, 210 n.2 (5th Cir. 2001).

               Although Beltran may have believed that the plea

agreement prohibited the Government from arguing that her base

offense level should be based upon the underlying drug conspiracy,

she has not shown that this belief was reasonable.           See United

States v. Cantu, 185 F.3d 298, 304 (5th Cir. 1999).            The plea

agreement specifically stated that Beltran would be sentenced in

accordance with the Sentencing Guidelines, which provide that

sentencing courts may consider relevant conduct from dismissed

charges in determining the base offense level.         R. 1, 38; United

States   v.   Byrd,   898   F.2d    450,   451-452   (5th   Cir.   1990).

Furthermore, Beltran’s benefit from the plea agreement was not

illusory.     Because she pleaded guilty only to the harboring and

concealing charge, her base offense level was reduced by six

pursuant to U.S.S.G. § 2X3.1(a) and her statutory maximum sentence

was limited to five years.         See 18 U.S.C. § 1071.     Contrary to

Beltran’s contention, the section of the plea agreement concerning

sentencing specifically allowed the Government to make a wide range
                              No. 01-51283
                                   -3-

of arguments at sentencing and did not limit the Government in any

manner.   R. 1, 41.    Accordingly, the Government did not breach the

plea agreement and there was no error, plain or otherwise.       See

United States v. Chagra, 957 F.2d 192, 195 (5th Cir. 1992).

           AFFIRMED.